DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-7 and 21-33 are pending in the instant application.  Claims 8-20 have been cancelled.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 12/23/2020 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 2, 5, 21, 22, 25, 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Joffe et al. (US 2015/0169349), hereinafter Joffe in view of Yoshimura et al. (US 2018/0018244), hereinafter Yoshimura.

On page 12 of the Remarks, applicant asserts that nothing in the cited paragraphs from Yoshimura or any combination of the teaching of Joffe and Yoshimura teaches or “in response to detecting that the geolocation of the VM has changed from the initial location to the new location, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new geolocation as compared to the final geolocation.”

The examiner respectfully disagrees and finds the arguments unpersuasive.  In the Office Action, mailed 9/24/2020, Joffe is cited for teaching the limitations “detecting, by one or more processors, that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation, wherein the computer resource is a virtual machine (VM)” and “wherein a geolocation of the VM is a state of the VM.” And, Yoshimura is cited for teaching the limitations “in response to detecting that a state of a VM has changed from an initial state to a new state, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new state as compared to the initial state.” Paragraphs [0056]-[0057] and [0106]-[0110] of Yoshimura are cited.  Paragraphs [0056]-[0057] disclose a process of system switching e.g. a standby system becomes an active system and a current active system becomes a new standby system, prior to the system switching, each system host a number of virtual CPUs in virtual machines. When a switching system is executed the new active system takes over processing of the active system, a scaling down e.g. deleted CPUs or memory of the new standby system is performed.  Paragraphs [0106]-[0110] disclose in detail how a sequence control unit starts a scale down control unit to perform a scale down sequence. A portion of paragraph discloses “…With the active system and the standby system being in the states as illustrated in FIGS. 3A and 3B, when a system switching is executed, the standby system in FIG. 3B becomes a new active system (FIG. 3D) and the active system in FIG. 3A becomes a new standby system (FIG. 3C). As the new active system (ACT) (the original standby system 2) in FIG. 3D takes over processing of the active system 1 (FIG. 3A), before the system switching, the processing performance can be scaled down.  Scaling down (Hotdel) the new standby system in FIG. 3C in the same way as the new active system in FIG. 3D, does not cause any problem. The reason is that session processing (call processing, etc.) will not be affected, even if there is a restarting of a process. Note that "Hotdel" is a function to dynamically delete CPUs or memory(s) from a running system. In this example, device(s) (e.g., vCPU(s), etc.) are deleted without stopping the virtual machine (VM).”  According to the cited paragraph there is an event i.e. system switching that triggers the scale down operation, thus, the scale down operation is performed in response to the trigger event (Paragraph [0100] of Yoshimura explains the reason for a system switching that leads to a scale-down or scale-up sequence).  Furthermore, when a current active system is switched to a standby system, the functions of the virtual machines hosted by the new standby system are also changed because these virtual machines no longer execute any processes, they are in standby mode.  Although Yoshimura does not teach the geolocation of the VM has changed, however, Yoshimura teaches the VM’s state or status has changed e.g. changing from a standby state to an active state and vice versa. And, Joffe, on the other hand, teaches detecting a geolocation of a virtual machine has changed from an initial geolocation to a new geolocation (paragraph [0040]) and geolocation of the VM is its state (paragraph [0042]).  Thus, the combined of Joffe and Yoshimura system teaches each and every 

Applicant indicates the same arguments are applied to independent claims 21 and 28, the response to the arguments is set forth above.

Regarding claim 6, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Joffe (US 2015/0169349) in view of Yoshimura (US 2018/0018244) further in view of Madtha (US 2018/0060106).  Applicant argues the combination of the cited prior art does not teach or suggest “wherein the functionality of the VM is changed in order to comply with an export control policy that controls what types of virtual machines are permitted to be exported to the new geolocation.”  Applicant concludes none of the cited prior art ever mentions compliance with an export control policy.  Applicant asserts cited paragraphs [0068] and [0124] of Madtha merely teach that VMs are assigned to physical servers that have computational bandwidths, data-storage capacities, and network capacities that best math the needs of the VM (paragraph [0068]) and matching the VM to system based on multiple constraints of that system.    The examiner respectfully disagrees and finds the argument unpersuasive, Madtha mentions VMs are assigned to hosts whose resources match the needs of the VM and the assignment also based on multiple constraints which are interpreted as compliance with an export control policy.  Applicant’s argument is unpersuasive, Madtha still teaches the above argued limitation. Therefore, the rejection of claim 6 is maintained.



Dependent claims 2-5, 7, 22-25, 27, 29-31 and 33
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are unpersuasive, therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 21, 22, 25, 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Joffe et al. (US 2015/0169349), hereinafter Joffe in view of Yoshimura et al. (US 2018/0018244), hereinafter Yoshimura.

As for claim 1, Joffe teaches a method comprising:
detecting, by one or more processors, that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation, wherein the computer resource is a virtual machine (VM) (paragraph [0040] describes a computer device 
wherein a geolocation of the VM is a state of the VM (paragraphs [0040] and [0042] describe location information of a plurality of VMs is aggregated, the location information describes a location or position of the VMs).
Joffe fails to teach in response to detecting that a state of a VM has changed from an initial state to a new state, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new state as compared to the initial state.
However, it is well known in the art, to perform scaling down of resources allocated to a server that host multiple virtual machines, as evidenced by Yoshimura.
Yoshimura discloses 
in response to detecting that a state of a VM has changed from an initial state  to a new state, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new state [geolocation] as compared to the initial state [geolocation] (paragraphs [0056]-[0057] describe virtual machines are implemented on active/standby servers and the servers are scaled down i.e. reducing the number of virtual CPUs, virtual disk storage capacity; paragraphs [0107]-[0110] describe an application of an active system upon receiving of the system switching instruction, transitions to a standby system, and upon reception of a system switching 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yoshimura for scaling down resources of a server that hosts virtual machines. The teachings of Yoshimura, when implemented in the Joffe system, will allow one of ordinary skill in the art to manage operations of applications that implemented by virtual machines. One of ordinary skill in the art would be motivated to utilize the teachings of Yoshimura in the Joffe system in order to reduce processing performance of a system. 

As for claim 2, the combined system of Joffe and Yoshimura teaches wherein the initial geolocation and the new geolocation are within a cloud computing environment (Joffe: paragraph [0041] describes the aggregated location information of VMs that located in virtualized datacenters).

As for claim 5, the combined system of Joffe and Yoshimuri teaches receiving, by one or more processors, geolocation readings from a geolocation sensor on a physical computer upon which the VM is instantiated (Joffe: paragraph [0040] describes a computing device aggregates location information of VMs executing on hosts in a virtualized datacenter, the location information is received from each of the hosts; paragraph [0043] describes each of the hosts accesses to GPS data from a GPS transmitter co-located with the host); and


As for claim 28, Joffe teaches a computer system comprising one or more processors (Fig. 3, processor 304; paragraph [0031] describes a processor), one or more computer readable memories (paragraph [0031] describes memory), and one or more computer readable storage mediums (paragraph [0032] describes computer readable media), and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories (paragraphs [0031]-[0032] describes the processor executes computer-executable instructions to perform operations), the stored program instructions comprising:
program instructions to detect that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation (paragraph [0031] describes the processor executes instructions; paragraph [0040] describes a computer device aggregates i.e. receives location information for a plurality of VMs executed on hosts in a virtualized datacenter; paragraphs [0045]-[0048] describe the VMs’ aggregation location information is compared with an event to identify affected VMs, then they are migrated from their hosts to other hosts and after the migration the other hosts provides 
wherein a geolocation of the VM is a state of the VM (paragraphs [0040] and [0042] describe location information of a plurality of VMs is aggregated, the location information describes a location or position of the VMs).
Joffe fails to teach
program instructions to, in response to detecting that a state of a VM has changed from an initial state to a new state, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new state as compared to the initial state.
However, it is well known in the art, to perform scaling down of resources allocated to a server that host multiple virtual machines, as evidenced by Yoshimura.
Yoshimura discloses 
program instructions to, in response to detecting that a state  of a VM has changed from an initial state to a new state, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new state as compared to the initial state [geolocation] (paragraphs [0056]-[0057] describe virtual machines are implemented on active/standby servers and the servers are scaled down i.e. reducing the number of virtual CPUs, virtual disk storage capacity; paragraphs [0107]-[0110] describe an application of an active system upon receiving of the system switching instruction, transitions to a standby system, and upon reception of a system switching completion notification from the application undergoing switching from an 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yoshimura for scaling down resources of a server that hosts virtual machines. The teachings of Yoshimura, when implemented in the Joffe system, will allow one of ordinary skill in the art to manage operations of applications that implemented by virtual machines. One of ordinary skill in the art would be motivated to utilize the teachings of Yoshimura in the Joffe system in order to reduce processing performance of a system. 

As for claim 29, the combined system of Joffe and Yoshimura teaches wherein the initial geolocation and the new geolocation are within a cloud computing environment (Joffe: paragraph [0041] describes the aggregated location information of VMs that located in virtualized datacenters).

As for claim 31, the combined system of Joffe and Yoshimura teaches program instructions to receive geolocation readings from a geolocation sensor on a physical computer upon which the VM is instantiated (Joffe: paragraph [0040] describes a computing device aggregates location information of VMs executing on hosts in a virtualized datacenter, the location information is received from each of the hosts; paragraph [0043] describes each of the hosts accesses to GPS data from a GPS transmitter co-located with the host); and


As for claims 21, 22 and 25, these claims are computer program product claims of system claims 28, 29 and 31, respectively.  Claims 21, 22 and 25 contains the same limitations as that of claims 28, 29 and 31, respectively.  Claims 21, 22 and 25 are rejected for the same reasons given to claims 28, 29 and 31, respectively.

Claims 3, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Joffe (US 2015/0169349) in view of Yoshimura (US 2018/0018244) further in view of Nicholas et al. (US 2016/0041838), hereinafter Nicholas.

As for claim 3, the combined system of Joffe and Yoshimura teaches wherein the VM is instantiated at the new geolocation (Joffe: paragraph [0048] describes the affected VMs are relocated to other hosts which include location information of the new locations of the migrated VMs).
The combined system of Joffe and Yoshimura fails to teach wherein an authorization list specifies which processors are available to instantiate the VM.

Nicholas discloses wherein an authorization list specifies which processors are available to instantiate the VM (paragraphs [0037]-[0039] and [0058] describe a determination is made of what physical processors can be selected to run a virtual processor in response to a request to run a virtual processor). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nicholas for controlling the number of physical processors that execute tasks for virtual machines. The teachings of Nicholas, when implemented in the Joffe and Yoshimura system, will allow one of ordinary skill in the art to manage resources in a virtual system. One of ordinary skill in the art would be motivated to utilize the teachings of Nicholas in the Joffe and Yoshimura system in order to determine processor utilization data which further assisting in allocating/de-allocating of virtual processors to a virtual machine. 

As for claim 30, the combined system of Joffe and Yoshimura teaches wherein the VM is instantiated at the new geolocation (Joffe: paragraph [0048] describes the affected VMs are relocated to other hosts which include location information of the new locations of the migrated VMs).
The combined system of Joffe and Yoshimura fails to teach wherein an authorization list specifies which processors are available to instantiate the VM.

Nicholas discloses wherein an authorization list specifies which processors are available to instantiate the VM (paragraphs [0037]-[0039] and [0058] describe a determination is made of what physical processors can be selected to run a virtual processor in response to a request to run a virtual processor). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nicholas for controlling the number of physical processors that execute tasks for virtual machines. The teachings of Nicholas, when implemented in the Joffe and Yoshimura system, will allow one of ordinary skill in the art to manage resources in a virtual system. One of ordinary skill in the art would be motivated to utilize the teachings of Nicholas in the Joffe and Yoshimura system in order to determine processor utilization data which further assisting in allocating/de-allocating of virtual processors to a virtual machine. 

As for claim 23, the claim is computer program product claim of claim 30.  Claim 23 contains the same limitations as that of claim 30.  Claim 23 is rejected for the same reasons given to claim 30.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Joffe (US 2015/0169349) in view of Yoshimura (US 2018/0018244) further in view of Bauer et al. (US 2015/0113144), hereinafter Bauer.

As for claim 4, the combined system of Joffe and Yoshimura teaches wherein the processors instantiate the VM at the new location (Joffe: paragraph [0025] describes VMs are instantiated on a host computing device which includes a processor; paragraph [0048] describes the VMs are migrated to a new location).
The combined system of Joffe and Yoshimura fails to teach wherein an unauthorization list specifies which processors are not available to instantiate a VM.
However, it is well known in the art, to provide a list of cores that are disable based a virtual placement rule, as evidenced by Bauer.
Bauer discloses wherein an unauthorization list specifies which processors are not available to instantiate a VM (paragraph [0063] describes a list of physical resources of a cloud service provider (e.g. a specific processor(s) of a specific host server) onto which virtual resources cannot be placed by the cloud service provider).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bauer for having a control list that identifies physical resources that are not to be utilized. The teachings of Bauer, when implemented in the Joffe and Yoshimura system, will allow one of ordinary skill in the art to manage resources in a system. One of ordinary skill in the art would be motivated to utilize the teachings of Bauer in the Joffe and Yoshimura system in order to manage placement of virtual resources of a cloud consumer onto physical resources of a cloud service provider according to policies desired by the cloud consumers. 

.

Claims 6, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joffe (US 2015/0169349) in view of Yoshimura (US 2018/0018244) further in view of Madtha et al. (US 2018/0060106), hereinafter Madtha.

As for claim 6, the combined system of Joffe and Yoshimuri teaches wherein the functionality of the VM is changed in order to comply with a condition to export virtual machines to the new geolocation (Yoshimuri: paragraph [0049] describes scaling down operation is performed based on processing restriction).
The combined system of Joffe and Yoshimuri fails to teach wherein a condition includes an export control policy that controls what types of virtual machines are permitted to be exported.
However, it is well known in the art, to instantiate virtual machines based on some conditions, as evidenced by Madtha.
Madtha discloses wherein a condition includes an export control policy that controls what types of virtual machines are permitted to be exported (paragraph [0068] describes virtual machines are migrated from one physical server to another; paragraph [0124] describes types of constraints and requirements associated with virtual machines for being hosted by a resource provider system).


As for claim 32, the combined system of Joffe and Yoshimuri teaches wherein the functionality of the VM is changed in order to comply with a condition to export virtual machines to the new geolocation (Yoshimuri: paragraph [0049] describes scaling down operation is performed based on processing restriction).
The combined system of Joffe and Yoshimuri fails to teach wherein a condition includes an export control policy that controls what types of virtual machines are permitted to be exported.
However, it is well known in the art, to instantiate virtual machines based on some conditions, as evidenced by Madtha.
Madtha discloses wherein a condition includes an export control policy that controls what types of virtual machines are permitted to be exported (paragraph [0068] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Madtha for applying constraints and requirements associated with virtual machines by resource provider. The teachings of Madtha, when implemented in the Joffe and Yoshimura system, will allow one of ordinary skill in the art to manage resources in a virtual system. One of ordinary skill in the art would be motivated to utilize the teachings of Madtha in the Joffe and Yoshimura system in order to automatically place multi-tiered applications across resource provider system by locating resource provider computing facilities that match the resource needs of resource consumer computing facilities based on attribute values associated with the needed resources, the resource providers, and the resource consumers (Madtha: abstract).

As for claim 26, the claim is computer program product claim of claim 6.  Claim 26 contains the same limitations as that of claim 6.  Claim 26 is rejected for the same reasons given to claim 6.

Claims 7, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Joffe (US 2015/0169349) in view of Yoshimura (US 2018/0018233) further in view of Surani et al. (US 9,928,099 B1), hereinafter Surani.


matching, by the managing computer, an identifier for the physical computer upon which the VM is currently instantiated to the new geolocation in order to determine that the geolocation of the VM has changed from the initial geolocation to the new geolocation (Joffe: paragraph [0042] describes location information associated with a host executing VMs).
The combined system of Joffe and Yoshimuri fails to teach
receiving, by one or more processors, an internet protocol (IP) address for a physical computer upon which the VM is currently instantiated; and
wherein an identifier is an internet protocol (IP) address.
However, it is well known in the art, to identify a host by its IP address, as evidenced by Surani.
Sunari discloses receiving, by one or more processors, an internet protocol (IP) address for a physical computer upon which the VM is currently instantiated (col. 17, lines 41-50 describe a virtual computer system service identifies compatible host configurations and selects a compatible physical host to instantiate a virtual machine; col. 18, lines 4-9 describe the virtual computer system service provides Internet Protocol addresses of physical host being utilized to support the virtual machine); and
wherein an identifier is an internet protocol (IP) address (col. 18, lines 6-9 describe information to identify a host includes internet protocol addresses).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sunari for obtaining information associated with physical hosts.  The teachings of Sunari, when 

As for claim 33, the combined system of Joffe and Yoshimuri teaches
program instructions to match an identifier for the physical computer upon which the VM is currently instantiated to the new geolocation in order to determine that the geolocation of the VM has changed from the initial geolocation to the new geolocation (Joffe: paragraph [0042] describes location information associated with a host executing VMs).
The combined system of Joffe and Yoshimuri fails to teach
program instructions to receive an internet protocol (IP) address for a physical computer upon which the VM is currently instantiated; and
wherein an identifier is an internet protocol (IP) address.
However, it is well known in the art, to identify a host by its IP address, as evidenced by Sunari.
Sunari discloses program instructions to receive an internet protocol (IP) address for a physical computer upon which the VM is currently instantiated (col. 17, lines 41-50 describe a virtual computer system service identifies compatible host configurations and selects a compatible physical host to instantiate a virtual machine; col. 18, lines 4-9 
wherein an identifier is an internet protocol (IP) address (col. 18, lines 6-9 describe information to identify a host includes internet protocol addresses).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sunari for obtaining information associated with physical hosts.  The teachings of Sunari, when implemented in the Joffe and Yoshimura system, will allow one of ordinary skill in the art to recommend compatible physical hosts to instantiate virtual machines. One of ordinary skill in the art would be motivated to utilize the teachings of Sunari in the Joffe and Yoshimura system in order to identify a configuration of physical hosts that matches a request to instantiate a virtual machine onto a physical host. 

As for claim 27, the claim is computer program product claim of claim 33.  Claim 27 contains the same limitations as that of claim 33.  Claim 27 is rejected for the same reasons given to claim 33.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simon et al. (US 2017/0339097) teach subscriber session director
Castellano et al. (US 2011/0283277) teach constrained placement in hierarchical randomized schedulers
Driesen et al. (US 2013/0080617) teach dynamic network load forecasting

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459